       Case: 1:19-cv-00785-TSB Doc #: 15 Filed: 06/08/20 Page: 1 of 8 PAGEID #: 94




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 JOHN AND JANE DOE NO. 1, et al.,                :      Case No. 1:19-cv-785
                                                 :
          Plaintiffs,                            :      Judge Timothy S. Black
                                                 :
 vs.                                             :
                                                 :
 SPRINGBORO COMMUNITY CITY                       :
 SCHOOL DISTRICT, et al.,                        :
                                                 :
          Defendants.                            :

                          ORDER RESOLVING THE PARTIES’
                          PENDING MOTIONS (Docs. 3, 12, 13)

         This civil action is before the Court on three motions: a motion for leave to

proceed pseudonymously (Doc. 3); a motion to partially dismiss the first amended

complaint (the “Motion to Dismiss”) (Doc. 12); and a motion for leave to amend the first

amended complaint (the “Motion to Amend”) (Doc. 13).

                                      I. BACKGROUND

         Plaintiffs, the parents/guardians of 22 different first-grade students, have filed suit

against Defendants John Hopkins, Carrie Corder, and Daniel Schroer (the “individual

Defendants”). (Doc. 4 at ¶¶ 1, 3–5). Plaintiffs have also filed suit against Defendant

Springboro Community City School District (“Springboro”). (Id. at ¶ 2). Defendant

Hopkins was a physical education teacher at Clearcreek Elementary during the 2018–

2019 school year. (Id. at ¶ 7). Defendant Corder was the principal of Clearcreek

Elementary during the 2018–2019 school year. (Id. at ¶ 4). And Defendant Schroer was

the superintendent of Springboro during the 2018–2019 school year. (Id. at ¶ 3).
    Case: 1:19-cv-00785-TSB Doc #: 15 Filed: 06/08/20 Page: 2 of 8 PAGEID #: 95




       In their first amended complaint, Plaintiffs allege that, during the 2018–2019

school year, Defendant Hopkins sexually abused numerous first-grade students.1,2 (Id. at

¶¶ 1, 9–14). Plaintiffs also allege that, by allowing Defendant Hopkins’s conduct to

persist, the other Defendants failed to afford those first-grade students a safe educational

environment. (Id. at ¶¶ 9, 25–55). Plaintiffs assert a/an: (I) Title IX claim; (II) § 1983

claim; (III) “reckless supervision/failure to monitor, discover, and report” claim;

(IV) assault and battery claim; (V) IIED claim; and (VI) injunctive relief claim. (Id. at

¶¶ 25–69). Plaintiffs seek, inter alia, compensatory and punitive damages. (Id. at 15).

       After Plaintiffs filed suit against Defendants, the parties submitted the three

motions now before the Court. (Docs. 3, 12, 13). On September 16, 2019, Plaintiffs filed

the motion for leave to proceed pseudonymously. (Doc. 3). On October 14, 2019,

Defendants Springboro, Corder, and Schroer (the “Moving Defendants”) filed the Motion

to Dismiss. (Doc. 12). And, on November 4, 2019, Plaintiffs filed the Motion to Amend.

(Doc. 13). Plaintiffs filed a response in opposition to the Motion to Dismiss on

November 4, 2019. (Doc. 14). However, no other responsive memoranda were

submitted.

       After the motion for leave to proceed pseudonymously was filed, but before either

the Motions to Dismiss or Amend were filed, Defendant Hopkins submitted a motion to


1
  In all, Plaintiffs allege that Defendant Hopkins subjected 88 different first-grade students to
inappropriate sexual contact. (Doc. 4 at ¶ 14). Plaintiffs seek to represent all such first-grade
students by way of a Fed. R. Civ. P. 23 class action. (Id. at ¶¶ 18–24).
2
 Plaintiffs also allege that Defendant Hopkins engaged in misconduct during the 2017–2018
school year, while he worked at Clearcreek Elementary as a substitute teacher. (Doc. 4 at ¶ 13).

                                                 2
    Case: 1:19-cv-00785-TSB Doc #: 15 Filed: 06/08/20 Page: 3 of 8 PAGEID #: 96




stay certain proceedings in this case, pending the resolution of a related criminal matter

(19CR035620).3 (Doc. 11). On April 8, 2020, the Court confirmed with the parties, via

email, that the jury trial in the related criminal matter had concluded, and that the motion

to stay pending in this case was now moot. (Not. Order, Apr. 13, 2020). Thereafter, the

Court issued a Notation Order terminating the motion to stay. (Id.) With the motion to

stay resolved, the Court turns to the pending motions.

                                      II. ANALYSIS

       A. Motion for Leave to Proceed Pseudonymously

       First, the Court will address the motion for leave to proceed pseudonymously.

(Doc. 3). In the motion, Plaintiffs ask the Court for leave to sue Defendants under

fictitious names (i.e., as “John Does” and/or “Jane Does”). (Id. at 1). Plaintiffs argue

that it is appropriate for them to sue Defendants under fictitious names given the intimate

nature of the claims and tender age of the children involved in this case. (Id.)

Defendants have not filed a response in opposition to the motion.

       On review, the motion for leave to proceed pseudonymously should be granted.

       As a general matter, a complaint must state the names of all the parties. Fed. R.

Civ. P. 10(a). In certain circumstances, however, courts may excuse plaintiffs from

identifying themselves. Doe v. Porter, 370 F.3d 558, 560 (6th Cir. 2004). The basic

consideration for determining whether a plaintiff should be allowed to proceed

pseudonymously is “whether a plaintiff’s privacy interests substantially outweigh the


3
 As explained in the first amended complaint, on June 17, 2019, an Ohio grand jury indicted
Defendant Hopkins on 36 counts of gross sexual imposition. (Doc. 4 at ¶ 15).

                                               3
    Case: 1:19-cv-00785-TSB Doc #: 15 Filed: 06/08/20 Page: 4 of 8 PAGEID #: 97




presumption of open judicial proceedings.” Id. The Court of Appeals for the Sixth

Circuit has identified several factors for courts to consider in this analysis:

               (1) whether the plaintiffs seeking anonymity are suing to
               challenge governmental activity; (2) whether prosecution of
               the suit will compel the plaintiffs to disclose information “of
               the utmost intimacy”; (3) whether the litigation compels
               plaintiffs to disclose an intention to violate the law, thereby
               risking criminal prosecution; and (4) whether the plaintiffs are
               children.

Id. (citing Doe v. Stegall, 653 F.2d 180, 185–86 (5th Cir. 1981)).

       Here, the balance of the factors identified in Porter weigh in favor of Plaintiffs’

position. Id. In this case, challenging governmental activity (factor (1)), Plaintiffs allege

that Defendant Hopkins sexually abused numerous first-grade students, and that the other

Defendants failed to afford those first-grade students a safe educational environment.

(Doc. 4 at ¶¶ 1, 9–14, 25–55). Plainly, Plaintiffs will be required to disclose information

of the utmost intimacy in order to prosecute this case (factor (2)). And plainly, the

privacy of each of the seven- to eight-year-old children Plaintiffs represent is at-issue

(factor (4)). Thus, while this case will not require Plaintiffs to disclose any intention to

violate the law (factor (3)), there is no question that Plaintiffs’ privacy interests

substantially outweigh the presumption of open judicial proceedings. Accord Porter, 370

F.3d at 561 (confirming that children are entitled to heightened protection under the

Porter analysis). Accordingly, it is proper for Plaintiffs to proceed pseudonymously.4


4
 The Court further notes that “Plaintiffs have disclosed their names to Defendant Springboro . . .
and [are] willing to disclose their names to the remaining Defendants after the Court has an
opportunity to enter an appropriate protective order.” (Doc. 3 at 2). Thus, allowing Plaintiffs to
proceed pseudonymously will not cause Defendants any discernable prejudice.

                                                4
    Case: 1:19-cv-00785-TSB Doc #: 15 Filed: 06/08/20 Page: 5 of 8 PAGEID #: 98




       For the foregoing reasons, the Court GRANTS the motion for leave to proceed

pseudonymously. (Doc. 3). Within 21 days of the date of this Order, the parties shall

confer by telephone, and submit a stipulated protective order to the Court, which

addresses Plaintiffs’ confidentiality concerns.5 If the parties cannot agree on the terms of

a stipulated protective order, they shall so inform the Court by the same deadline.

       B. Motion to Amend

       Second, the Court will address the Motion to Amend. (Doc. 13). In the motion,

Plaintiffs argue that the Court should grant them leave to file a second amended

complaint, which: (a) clarifies that Plaintiffs have sued the Springboro Board of

Education (rather than the Springboro School District); (b) clarifies that Plaintiffs have

asserted Count I against the individual Defendants in their official capacities only;

(c) clarifies that Plaintiffs have asserted Count II against the individual Defendants in

their official and personal capacities; and (d) names two additional Plaintiffs. (Id. at 2;

Doc. 13-1 at ¶¶ 1–2, 26, 39). Defendants have not filed a response in opposition to the

motion.

       On review, the Motion to Amend should be granted.

       Pursuant to Fed. R. Civ. P. 15(a), “leave to amend a pleading shall be freely given

when justice so requires.” Coe v. Bell, 161 F.3d 320, 341 (6th Cir. 1998) (quoting Brooks


5
  See, e.g., John Does 1-4 v. Snyder, No. 2:12-CV-11194, 2012 WL 1344412, at *2 (E.D. Mich.
Apr. 18, 2012) (ordering the parties to submit a stipulated protective order after granting the
plaintiffs leave to proceed under pseudonyms); Doe I-VIII v. Sturdivant, No. 2:06-CV-10214,
2006 WL 8432896, at *2 (E.D. Mich. Apr. 7, 2006) (same); see also Citizens for a Strong Ohio
v. Marsh, 123 F. App’x 630, 636 (6th Cir. 2005) (“Ordinarily, a plaintiff wishing to proceed
anonymously files a protective order that allows him or her to proceed under a pseudonym.”).

                                               5
    Case: 1:19-cv-00785-TSB Doc #: 15 Filed: 06/08/20 Page: 6 of 8 PAGEID #: 99




v. Celeste, 39 F.3d 125, 130 (6th Cir. 1994)). Rule 15(a) embodies a “liberal policy of

permitting amendments to ensure the determination of claims on their merits.” Marks v.

Shell Oil Co., 830 F.2d 68, 69 (6th Cir. 1987). In deciding a party’s motion for leave to

amend, the Court of Appeals for the Sixth Circuit has instructed that district courts must

consider several elements, including “[u]ndue delay in filing, lack of notice to the

opposing party, bad faith by the moving party, repeated failure to cure deficiencies by

previous amendments, undue prejudice to the opposing party, and futility of amendment .

. . .” Coe, 161 F.3d at 341 (quoting Brooks, 39 F.3d at 130). In the absence of any of

these findings, leave should be “freely given.” Foman v. Davis, 371 U.S. 178, 182

(1962).

          Here, there is no indication that Plaintiffs have acted with bad faith, undue delay,

or dilatory motive. See Coe, 161 F.3d at 341. Nor does it appear to the Court that

Plaintiffs’ proposed amendments are obviously futile. (See generally Doc. 13-1); cf.

Bear v. Delaware Cnty., Ohio, No. 2:14-CV-43, 2015 WL 1954451, at *3 (S.D. Ohio

Apr. 28, 2015) (“At this stage of the litigation, this Court is charged with determining

whether the futility of an amendment is so obvious that it should be disallowed.”

(emphasis added)); see also Fenley v. Wood Grp. Mustang, Inc., No. 2:15-CV-326, 2016

WL 10570260, at *3 (S.D. Ohio Nov. 21, 2016) (same). Additionally, as this case is still

in the early stages of the litigation process, and as Defendants have not filed a response in

opposition to the Motion to Amend, the Court finds it difficult to identify any prejudice at

all. Under such circumstances, leave to amend should be freely given. Foman, 371 U.S.

at 182.


                                                6
   Case: 1:19-cv-00785-TSB Doc #: 15 Filed: 06/08/20 Page: 7 of 8 PAGEID #: 100




       For the foregoing reasons, the Court GRANTS the Motion to Amend. (Doc. 13).

Within 21 days of the date of this Order, Plaintiffs shall file a second amended complaint

with the Court. The second amended complaint shall take the form of the proposed

second amended complaint, which is attached as Exhibit A to the Motion to Amend.

(Doc. 13-1).

       C. Motion to Dismiss

       Finally, the Court will address the Motion to Dismiss. (Doc. 12). As the Court

has granted Plaintiffs leave to file a second amended complaint, the Court concludes that

the Moving Defendants’ Motion to Dismiss the first amended complaint should be

DENIED without prejudice. See Mandali v. Clark, No. 2:13-CV-1210, 2014 WL

5089423, at *1 (S.D. Ohio Oct. 9, 2014) (stating that the filing of an amended complaint

generally moots a motion to dismiss the previous complaint); see also Rainey v. Patton,

No. 1:11-CV-327, 2011 WL 5239241, at *2 (S.D. Ohio Sept. 26, 2011) (confirming that,

“even though a district court is permitted to consider a motion to dismiss even after an

amended complaint has been filed, it is not required to do so, especially [where, as here,

the defendants] do[] not object to the filing of the amended complaint” (citation omitted

and emphasis added)), report and recommendation adopted, No. 1:11-CV-327, 2011 WL

5239237 (S.D. Ohio Nov. 1, 2011); see, e.g., Polk v. Psychiatric Prof’l Servs., Inc., No.

1:09-CV-799, 2010 WL 1908252, at *2 (S.D. Ohio Mar. 29, 2010) (denying a

defendant’s motion to dismiss a plaintiff’s original complaint after granting the plaintiff




                                             7
    Case: 1:19-cv-00785-TSB Doc #: 15 Filed: 06/08/20 Page: 8 of 8 PAGEID #: 101




leave to file an amended complaint), report and recommendation adopted, No. 1:09-CV-

799, 2010 WL 1907586 (S.D. Ohio May 12, 2010).6

                                    III. CONCLUSION

       Based upon the foregoing, the motion for leave to proceed pseudonymously (Doc.

3) is GRANTED, the Motion to Amend (Doc. 13) is GRANTED, and the Motion to

Dismiss (Doc. 12) is DENIED without prejudice. Within 21 days of the date of this

Order, the parties shall comply with the procedures set forth in Sections II.A and II.B

supra, regarding the submission of a stipulated protective order and the filing of a second

amended complaint. Thereafter, Defendants shall respond to the second amended

complaint in accordance with the Federal Rules of Civil Procedure.

       IT IS SO ORDERED.

Date: 6/8/2020
                                                                Timothy S. Black
                                                                United States District Judge




6
  The Moving Defendants may, if/as they choose, reassert the arguments set forth in their Motion
to Dismiss in a new dispositive motion directed at Plaintiffs’ second amended complaint. But
n.b. Troutman v. Louisville Metro Dep’t of Corr., No. 3:16-CV-742, 2018 WL 6413201, at *3
(W.D. Ky. Dec. 6, 2018) (citing Baar v. Jefferson Cty. Bd. of Educ., 476 F. App’x 621, 623–36
(6th Cir. 2012)); Burwell v. City of Lansing, No. 1:17-CV-813, 2018 WL 10304424, at *3 (W.D.
Mich. Sept. 20, 2018) (citing Baar, 476 F. App’x at 635).

                                               8
